TO BE PUBLISHED IN THE OFFICIAL REPORTS



                      OFFICE OF THE ATTORNEY GENERAL


                                State of California



                                   BILL LOCKYER


                                   Attorney General





                                            :
                 OPINION                    :                 No. 98-1202
                                            :
                     of                     :                July 19, 1999
                                            :
             BILL LOCKYER                   :
             Attorney General               :
                                            :
         CLAYTON P. ROCHE                   :
         Deputy Attorney General            :
                                            :




         THE HONORABLE GORDON SPENCER, DISTRICT ATTORNEY,
COUNTY OF MERCED, has requested an opinion on the following question:

              May a charitable organization conduct a bingo game known as “progressive
power ball bingo” in which a game winner may receive more than $250 in prizes?


                                    CONCLUSION

              A charitable organization may not conduct a bingo game know as “progressive
power ball bingo” in which a game winner may receive more than $250 in prizes.




                                           1                                     98-1202


                                                ANALYSIS



              In 1976 California voters approved an amendment to the Constitution
specifying that “the Legislature by statute may authorize cities and counties to provide for
bingo games, but only for charitable purposes.” (Cal. Const., art IV, § 19, subd. (c).) The
Legislature implemented this constitutional provision by enacting Penal Code section 326.5.1
The statute authorizes the playing of bingo where the games are conducted by a specified
organization for charitable purposes pursuant to local ordinance. Subdivision (o) of section
326.5 defines “bingo” as follows:

                “As used in this section, ‘bingo’ means a game of chance in which
        prizes are awarded on the basis of designated numbers or symbols on a card
        that conform to numbers or symbols selected at random. Notwithstanding
        Section 330c, as used in this section, the game of bingo includes cards having
        numbers or symbols that are concealed and preprinted in a manner providing
        for distribution of prizes. The winning cards shall not be known prior to the
        game by any person participating in the playing or operation of the bingo
        game . . .”2

The question presented for resolution is whether a charitable organization may conduct a
bingo game known as “progressive power ball bingo,” where a game winner may be awarded
more than $250 in prizes. We conclude that it may not.

               In progressive power ball bingo, players may purchase a stamp at the beginning
of the session. All the money paid for the stamps is placed in a separate pool not exceeding
$250. Prior to the first game, the “power ball number” is chosen for the session. For
example, the game operator may tell the players that the fourth ball released will be the
power ball number. If that number is called during any game so that it allows a player to use
his stamp to win (it is the last number called producing the bingo), the player will win $250
for the game and all the money in the separate pool. Two or more players may share the
separate pool if each has bingo with the power ball number. While one power ball win
depletes the separate pool for the entire session, if the pool is not won during the session, it
is added to the next session’s separate pool, making it “progressive.”




        1
            All references hereafter to the Penal Code are by section number only.
        2
          Section 330c describes a “punchboard” as a slot machine, the possession of which is illegal under
section 330b.

                                                      2                                          98-1202

              We believe that operating the game of power ball bingo, as described above,
violates the Legislature’s restriction on the amount of money that may be won in a single
bingo game. Subdivision (n) of section 326.5 states:

              “The total value of prizes awarded during the conduct of any bingo
       games shall not exceed two hundred fifty dollars ($250) in cash or kind, or
       both, for each separate game which is held.”

Here, a game winner who has purchased a stamp is entitled to more than $250 if the power
ball number produces the bingo. We view this possibility as all that is necessary to cause a
violation of section 326.5, subdivision (n), since the statute limits “any” and “each” bingo
game winner to $250 in prizes. If we had any doubt as to the plain meaning of subdivision
(n)’s requirements, the statute’s legislative history confirms our interpretation. The
references in the committee reports to the $250 limitation at the time of its adoption (Stats.
1975, ch. 869, § 1) state: “Total value of prizes awarded during any game shall not exceed
$250.” (Assem. Bill No. 144 (1975-1976 Reg. Sess.).)

                Our interpretation of subdivision (n) of section 326.5 is consistent with well
established principles of statutory construction. “To interpret statutory language, we must
‘ascertain the intent of the Legislature so as to effectuate the purpose of the law.’ [Citation.]”
(California Teachers Assn. v. Governing Bd. of Rialto Unified School Dist. (1997) 14 Cal. 4th
627, 632.) The first step in determining the Legislature’s intent “is to scrutinize the actual
words of the statute, giving them a plain and commonsense meaning. [Citations.]” (People
v. Valladoli (1996) 13 Cal. 4th 590, 597.) We are “to give meaning to every word and phrase
in the statute to accomplish a result consistent with the legislative purpose . . .” (Harris v.
Capital Growth Investors XIV (1991) 52 Cal. 3d 1142, 1159.) Finally, “ ‘the legislative
history of the statute . . . may be considered in ascertaining the legislative intent.
[Citation.]’ ” (Walnut Creek Manor v. Fair Employment & Housing Com. (1991) 54 Cal. 3d
245, 268.)

                A commonsense construction of section 326.5, subdivision (n) requires that any
winner of a bingo game receive at most $250. Playing power ball bingo as described above
fails this test. We conclude that a charitable organization may not conduct a bingo game
known as progressive power ball bingo in which a game winner may receive more than $250
in prizes.

                                            *****




                                                3                                        98-1202